UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6774



MANUEL RAUL MONTERO, a/k/a Reyo Pena Garcia,
a/k/a Reyes Pena,

                                                 Plaintiff - Appellant,

             versus


WILLIAM JEFFERSON CLINTON, Former President,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-793)


Submitted:    August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Manuel Raul Montero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Manuel Raul Montero seeks to appeal the district court’s

orders dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint for failure to comply with a court order and denying

reconsideration.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.” Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order denying reconsideration was entered

on the docket on March 3, 2003.       The notice of appeal was filed on

May 5, 2003.     Because Montero failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED


                                      2